Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s arguments, see remarks, filed 07/28/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

This office action is responsive to the amendment filed on 07/28/2022. As directed by the amendment: claim 1 has been amended; claims 6, 8 and 17-18 have been cancelled.  Thus, claims 1-5, 7, 9-16, and 19 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Batista et al (2016/0338410) in views of Chaput (2013/0264096).
	For claim 1, Batista teaches a fluid permeable heater assembly for aerosol-generating systems (abstract) (fig.1, 5A and 11A-11B), the fluid permeable heater assembly comprising:
an electrically conductive  flat filament arrangement (2 as shown in fig.1)  being a mesh and including, a center surface (1101 as shown in fig.11a) having a first mesh density, a first side surface (one side of 1103 as shown in fig.11a) having a second mesh density, a second side surface (the other side of 1103 as shown in fig.11a) having the second mesh density, and mesh density gradients (the transition between from 1103 to the center 1101 as shown in fig.11a) between the first side surface and the center surface, and between the center surface and the second side surface , the mesh density gradients smoothly transitioning from the first mesh density to the second mesh density (par.91) (there is transition density resistance between the side surfaces 1103 and the center surface 1101, wherein the side surfaces have higher density then the center surface as shown in fig.11a);
a first contact point ( C1 which is one of the side of the contact point between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14); and
a second contact point (C2 which is the other side of the contact point between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14), the first contact point and the second contact point (3 the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14) configured to electrically contact the flat filament arrangement (2 as shown in fig.5A) (par.14), a longitudinal axis being defined between the first contact point and the second contact point (the axis points between the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A), a center resistance Rc being the electrical resistance between two points (between the two sides portion of 1101 as shown in fig. 11a) situated on the longitudinal axis (the middle section or point between the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A), one of the two points (one of the side portion of 1101 as shown in fig. 11a) being situated at a distance from the first contact point (C1 as the examiner describe and annotated in fig.11a below) equal to the distance between the first and the second contact point (C1 and C2 as the examiner describe and annotated in fig.11a below), and the other one of the two points being situated at a distance from the first contact point equal to 60 percent of the distance between the first and the second contact point (C1 and C2 as the examiner describe and annotated in fig.11a below), a first resistance R1 (R1 as the examiner describe and annotated in fig.11a below) is an electrical resistance between the first contact point and a point situated on the longitudinal axis at a distance from the first contact point equal to about of the distance between the first and the second contact point (the distance C1 as the examiner describe and annotated in fig.11a below and to the end of line of the portion of 1103), a second resistance R2  (R2 as the examiner describe and annotated in fig.11a below) is an electrical resistance between the second contact point and a point situated on the longitudinal axis at a distance from the first contact point equal: of the distance between the first, and the second contact point (the distance between C1 and C2 as the examiner describe and annotated in fig.11a below), a ratio of the center resistance to the first resistance Rc/Rl ranges (RC is the center of the contacts between C1 and C2, therefore, the ratio is more than about 2 as the examiner describe and annotated in fig.11a below), and a ratio of the center resistance to the second resistance Rc/R2 (RC is the center of the contacts between C1 and C2, therefore, the ratio is more than about 2 as the examiner describe and annotated in fig.11a below) (par.17 and 22).
 	Batista teaches of using a polymer material that is configured to withstand temperature of greater than 300°C (in par.24, lines 1-5), however, Batista fails to teach wherein the first side surface are at least partially overmolded with a polymer and the second side surface are at least partially overmolded with a polymer.
	Chaput teaches, similar electro-conductive material, wherein the first side surface (one of the side of element 60  as shown in fig.6-7) are at least partially overmolded with a polymer (par.44, lines 1-4) and the second side surface are at least partially overmolded with a polymer (par.44, lines 1-4). Therefore, the combination of Chaput teaching side surface are at least partially overmolded with a polymer and the second side surface are at least partially overmolded with a polymer and with the primary reference Batista teaching that the polymer material are configured to withstand temperatures of greater than 300°C meets the claim limitation.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista to include overmolded with a polymer as taught by Chaput for purpose of providing an excellent electrical contact pressure that will endure for the life of the assembly (Chaput, par.30).
 	Furthermore, Assuming arguendo that the Batista does not teach a distance from the first contact point equal to about 20 percent, 40 percent of the distance, a point situated on the longitudinal axis at a distance from the first contact point equal 80 percent, a ratio of the center resistance to the first resistance Rc/Rl ranges from 2 to 400, and a ratio of the center resistance to the second resistance Rc/R2 ranges from  2 to 400. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista with a distance from the first contact point equal to about 20 percent, 40 percent of the distance,  a point situated on the longitudinal axis at a distance from the first contact point equal 80 percent, a ratio of the center resistance to the first resistance Rc/Rl ranges from 2 to 400, and a ratio of the center resistance to the second resistance Rc/R2 ranges from  2 to 400, since it has been' held that where the general conditions of a claim are disclosed in the prior art (as the examiner describe and annotated in fig.11a below, the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.22). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of ensuring that the heat generated by passing current through the heater assembly is localized to the filament arrangement and allowing the heater element to heat the electrically conductive filament area to a desired temperature quickly in order to produce more vapor as needed (MPEP 2144.05). 

    PNG
    media_image1.png
    319
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    242
    611
    media_image2.png
    Greyscale

 	For claim 2, Batista teaches wherein a total resistance Rt corresponds to the electrical resistance between the first contact point and the second contact point (as the examiner diagramed it in fig.11A above which shows that the distance between C1 and C2 equals to the total resistance), a ratio of the center resistance to the total resistance Rc/Rt (as the examiner diagramed it in fig.11A above which shows that RC is the center of the contacts) (par.17 and 22), a ratio of the first resistance to the total resistance Rl/Rt (as the examiner diagramed it in fig.11A above which shows that R1 one of the portion of the total resistance) (par.17 and 22), and a ratio of the second resistance to the total resistance R2/Rt (as the examiner diagramed it in fig.11A above which shows that R2 one of the portion of the total resistance) (par.17 and 22) (examiner notes that Batista teaches the electrical resistance of the filament arrangement is preferably between 0.3 Ohms and 4 Ohms, or between 0.5 Ohms and 3 Ohms, and more preferably about 1 Ohm.
 	Assuming arguendo that the Batista does not teach the total resistance Rc/Rt corresponds to at least 0.5, a ratio of the first resistance to the total resistance Rl/Rt ranges from  0.005 to 0.125, and a ratio of the second resistance to the total resistance R2/Rt ranges from about 0.005 to about 0.125. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista with Rc/Rt corresponds to at least 0.5, a ratio of the first resistance to the total resistance Rl/Rt ranges from  0.005 to 0.125, and a ratio of the second resistance to the total resistance R2/Rt ranges from about 0.005 to about 0.125, since it has been' held that where the general conditions of a claim are disclosed in the prior art (as the examiner describe and annotated in fig.11above, the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.22). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of ensuring that the heat generated by passing current through the heater assembly is localized to the filament arrangement in order to produce more vapor as needed (MPEP 2144.05). 

 	For claim 3, Batista teaches wherein: a first transition resistance Rltp corresponds to the electrical resistance between two points situated on the longitudinal axis, one of the two points being situated at a distance from the first contact point, and the other one of the two points being situated at a distance from the first contact point equal to the distance between the first and the second contact point (the distance C1 to the first portion of 1101 as shown in fig.11A) (par.16 and 17); 
a second transition resistance R2tp corresponds to the electrical resistance between two points situated on the longitudinal axis, one of the two points being situated at a distance from the first contact point and the other one of the two points being situated at a distance from the first contact point of the distance between the first and the second contact point (the distance C1 to the other portion of 1101 on the side R2 as shown in fig.11A as examiner diagramed above) (par.16-17).
 	Assuming arguendo that the Batista does not teach first contact point equal to 20 percent, 40 percent of the distance between the first and the second contact point, 60 percent and 80 percent, a ratio of the first transition resistance to the first resistance Rltp/Rl ranges from 1.1 to 400, wherein a ratio of the second transition resistance to the second resistance R2tp/R2 ranges from 1.1 to 400, Rc/Rltp ranges from about 1.1 to about 400, and wherein a ratio of the center resistance to the second transition resistance Rc/R2tp ranges from about 1.1 to about 400. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista with first contact point equal to 20 percent, 40 percent of the distance between the first and the second contact point, 60 percent and 80 percent,Rltp/Rl ranges from 1.1 to 400, R2tp/R2 ranges from 1.1 to 400, Rc/Rltp ranges from about 1.1 to about 400, and  Rc/R2tp ranges from about 1.1 to about 400, since it has been' held that where the general conditions of a claim are disclosed in the prior art (as the examiner describe and annotated in fig.11above the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.22). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of ensuring that the heat generated by passing current through the heater assembly is localized to the filament arrangement in order to produce more vapor as needed (MPEP 2144.05). 
 
 	For claim 4, Batista teaches wherein: a total resistance Rt corresponding to the electrical resistance between the first contact point and the second contact point ranges; the center resistance Rc; and the first resistance R1 and the second resistance R2 (par.22-23) (examiner notes that Batista teaches the electrical resistance of the filament arrangement is preferably between 0.3 Ohms and 4 Ohms, or between 0.5 Ohms and 3 Ohms, and more preferably about 1 Ohm) 
 	Assuming arguendo that the Batista does not teach total resistance Rt is from 0.5 Ohm to about 4 Ohm, the center resistance RC is higher than 0.5 Ohm, and the first R1 and the second R2 resistance are each lower than 100 mOhm. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista with Rt is from 0.5 Ohm to about 4 Ohm, the center resistance RC is higher than 0.5 Ohm, and the first R1 and the second R2 resistance are each lower than 100 mOhm, since it has been' held that where the general conditions of a claim are disclosed in the prior art (as the examiner describe and annotated in fig.11a below, the prior art teaches certain ranges between those elements but not specific ranges as claimed.)(par.22). However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ratio ranges for the purpose of ensuring that the heat generated by passing current through the heater assembly is localized to the filament arrangement in order to produce more vapor as needed (MPEP 2144.05). 
 	For claim 5, Batista teaches a central longitudinal region extending from the first contact point to the second contact point (the center point between the contact points clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14), an electrical resistance in the central longitudinal region being lower than an electrical resistance outside of the central longitudinal region (par.14 and 22).
 	For claim 7, Batista teaches, wherein the electrically conductive flat filament arrangement is a mesh (2 as shown in fig.1) including, a center surface (the center point between the contact points clamp 3 and flat filament arrangement 2 as shown in fig.5A), a first side surface including, the first contact point (one of the side of the contact points clamp 3 and flat filament arrangement 2 as shown in fig.5A), and a second side surface including, the second contact point (the other side of the contact points clamp 3 and flat filament arrangement 2 as shown in fig.5A), the first mesh density at the center surface is lower than the second mesh density at each of the first side surface and the second side surface, the first side surface and the second side surface being arranged on opposite sides of the center surface (par.37 and 73).
 	For claim 9, Batista teaches wherein the mesh of each of the first side surface and the second side surface has a weft aperture larger than zero and no warp aperture (par.17 and 39) (elements 1101 and 1103 fig.11a and 11b).
 	For claim 10, Batista teaches wherein in a weaving direction of the filament arrangement a same number of filaments are arranged next to each other in the center surface and in the first side surface and the second side surface (par.17, 39 and 91) (elements 1101 and 1103 fig.11a and 11b).
 	For claim 11, Batista teaches wherein in a weaving direction of the filament arrangement more filaments are arranged in a central longitudinal region than outside the central longitudinal region (par.17, 39 and 91) (elements 1101 and 1103 fig.11a and 11b).
For claim 12, Batista teaches a substrate (1 as shown in fig.1) defining an opening through the substrate, the electrically conductive flat filament arrangement extending over the opening in the substrate; and a fastener (clamp 3 as shown in fig.1) attaching the flat filament arrangement to the substrate (1 as shown in fig.1) (par.14 and 93).
 	For claim 13, Batista teaches wherein the fastener (clamp 3 as shown in fig.1) is electrically conductive and is an electrical contact configured to provide heating current through the filament arrangement (par.14 and 93).
 	For claim 14, Batista teaches wherein the fastener is a mechanical fastener (clamp 3 as shown in fig.1) (par.14 and 93).
 	For claim 15, Batista teaches wherein the mechanical fastener includes a clamp, a screw, and a form-locking fastener  or any combination thereof (clamp 3 as shown in fig.1) (par.14 and 93).
 	For claim 16, Batista teaches an electrically operated aerosol-generating system (abstract (fig.1 and 5A)  comprising: an aerosol-generating device including, a main body defining a cavity, an electrical power source, and electrical contacts (par.15); a cartridge configured to contain a liquid aerosol-forming substrate (par.51), the cartridge configured to be inserted in the cavity, the cartridge including, a housing having an opening (par.50); and the fluid permeable heater assembly of claim 1 (par.50), the heater assembly extending across the opening of the housing of the cartridge (par.51), the electrical contacts configured to connect the electrical power source to the fluid permeable heater assembly (par.50-51).  	
 	For claim 19, modified Batista in view of Chaput teaches the claimed polymer, but does not teach wherein the polymer includes polyetheretherketone (PEEK). However, Batistat discloses wherein a polymer material including polyetheretherketone (PEEK) can be used with heater assembly (par.24).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PEEK for the cover of mesh material since Batista discloses that a polymer material including polyetheretherketone (PEEK) can be used with heater assembly (par.24). Further, one would have made said modification since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“wherein the first side surface are at least partially overmolded with a polymer configured to withstand temperatures of greater than 300°C and the second side surface are at least partially overmolded with a polymer” in claim 1, has been considered but is moot, because the examiner applied new art, Chaput (2013/0264096), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761       
                                                                                                                                                                                                 /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761